8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 1 of 29 PageID #:499
                                                                           citizenship

                                    More                                                                              randrewfree@gmail.com     Dashboard   Sign Out




                                                                   STATES WITHOUT NATIONS
                                           RESEARCH AND COMMENTARY ON STATE EFFORTS TO RESTRICT THE MOVEMENT OF PEOPLE ACROSS
                                                                BORDERS, AND ON THE ALTERNATIVES.




                                Showing posts with label citizenship. Show all posts                        Subscribe in a reader

                          MONDAY, AUGUST 5, 2019

                          Schroedinger's Citizen                                                      SUBSCRIBE VIA EMAIL

                                                                                                      Subscribe to States without Nations
                                                                                                      by Email
                             "For the foregoing reasons, the Department is
                                prepared to conclude Juan acquired U.S.
                                                                                                      DEPORTATION INTELLIGENCE
                          citizenship automatically under INA Section 321, 8
                                                                                                      Professor Jacqueline Stevens, Political
                           USC §1432 on April 26, 1988." -- Memo of July 8,                             Science and Legal Studies,
                                                  2019                                                  Northwestern University
                            links to Juan's memo and previously unreleased State Department           Deportation Research Clinic
                                      Memorandums interpreting 8 U.S.C. 1432 below
                                                                                                      Bender's Immigration Bulletin
                                                                                                      National Immigrant Justice Center
                                                                                                      Detention Watch Network



                                                                                                      LABELS

                                                                                                      287(g) (1)
                                                                                                      academia (27)
                                                                                                      activism (3)
                                                                                                      adoption (1)
                                                      courtesy of Wikipedia
                                                                                                      AlQaeda (1)
                          On July 8, 2019, the State Department announced that a deported alien
                                                                                                      Andre Joseph (1)
                          was a U.S. citizen and would be issued a U.S. passport. Juan had been
                          waiting for this news for thirty years, over a decade of them in exile      Andres Robles (12)
                          from his home and family.
                                                                                                      Anthony Chiu (1)
                          Juan was born in Colombia. When he was two years old he moved with          Atlanta Immigration Court (19)
                          his parents to Miami as a legal resident. In 1987, when he was 11,
                                                                                                      borders (3)
                          Juan's mother naturalized. Shortly thereafter his parents divorced.
                          Juan received a notice from US Citizenship and Immigration Services         California (1)
                          giving him an appointment slot for receiving his Certificate of
                                                                                                      CBP (1)
                          Citizenship.
                                                                                                      Chao Chen (1)
                          Juan figured the government set up the appointment for his Certificate      Chao Chen v. GEO (5)
                          because the official who organized his mother's naturalization knew
                          she had a son and the son was a legal resident and had derived U.S.         chicago courts (3)
                          citizenship via his mother's naturalization. (Juan's brother was born in    citizenship (50)
                          the United States and his father was a legal resident who did not
                          naturalize.)                                                                citizenship deportation ICE dhs israel
                                                                                                         (1)
                          Juan showed up at the federal building in Miami with a relative, but his
                          name was not on the list. He showed his appointment card to an              citizenship nationality (1)
                          official. She asked to see his mother, who was not with him. He went        civil rights (6)
                          home and figured they'd sort it all out later.
                                                                                                      civil war (1)
                          After Juan turned 18 he submitted an N-400. And then another, and           community (1)
                          another, and another. He told me, "Apparently for some odd reason my
                                                                                                      Dalit (1)
                          A-file never left its repository. The INS officials could never give me a
                          clear explanation of what went wrong." (An N-400 is the form for legal      Dallas Immigration Court (1)
                          residents who want to become naturalized U.S. citizens. You have to
                                                                                                      Danard (5)
                          take a civics test most people born here would flunk and go through a
                          criminal background check. If you are already a U.S. citizen, as the        David (12)
                          State Department now recognizes was the case for Juan, it's like
                                                                                                      democracy (1)
                          completing all the coursework through the twelfth grade with passing
                          grades and then signing up for the G.E.D. instead of just filling out the   Denver Immigration Court (1)

stateswithoutnations.blogspot.com/search/label/citizenship                                                                                                       1/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 2 of 29 PageID #:500
                                                                           citizenship
                          paperwork for your diploma, the equivalent of which for a Certificate of       deportation (39)
                          Citizenship is the N-600.)
                                                                                                         DHS (41)
                          In 1996, when Juan was 21, Drug Enforcement Agents nabbed him for              E-verify (1)
                          transporting $275,000. They released him after the confiscation of the
                          currency.                                                                      Edward Bloodworth and Stephanie
                                                                                                           Cho (1)
                          Juan obtained a degree in Electronics and Engineering Technology in            Eikenberry (2)
                          2002 and worked in that industry until 2006, when he once again
                          attempted to procure his Certificate of Citizenship through an N-400.          El Centro (1)
                          The examiner explained that he also was eligible for "derivative               Eloy Detention Center (10)
                          citizenship." Juan says:
                                                                                                         EnglishOnly (2)
                              I had no idea what she meant by the terms 'derivative                      EOIR (36)
                             citizenship,' so I just told her to proceed with the N-400. Out of
                             all the mistakes that the government has made, this seems to me             Esteban Tiznado (12)
                             by far the most crucial and devastating. The examiner should                ethnicity (3)
                             have went through the path of derivative citizenship and not
                             offer me another option.                                                    falk (1)
                                                                                                         fascism (3)
                          The 2006 visit to the federal building entailed fingerprinting. This
                          alerted the feds to Juan's prior arrest and upon leaving the examiner's        Film (1)
                          office he was charged with money laundering and taken into custody.
                                                                                                         Florence Detention Center (13)
                          Juan served his sentence of one year and one day, reduced by the judge         florence immigration court (3)
                          from the plea deal he had accepted for four years.                             FOIA (20)
                          In December, 2006, Juan was driven five hours from an ICE facility in          Frank Serna (3)
                          New Mexico to the El Paso Processing Center. He told me that in the            genetics (3)
                          courtroom, before the hearing officer arrived, the ICE attorney
                          "approached us and said 'Hey, Juan, I know you're a U.S. citizen. I            genocide (1)
                          have all the evidence and you satisfy the conditions. I'm not going to         George Ibarra (5)
                          object to the evidence you provided. The last thing I need is a civil suit
                          for deporting an American citizen.'"                                           Guzman (16)
                                                                                                         Hardin (1)
                          But a few minutes later, the hearing officer, Thomas Roepke, ordered
                          Juan deported. "The IJ claimed that I was removable due to the fact            Houston CCA (1)
                          that my mother did not have sole legal custody. My lawyer, the DA              ICE (72)
                          [ICE trial attorney], and myself were shocked to hear the outcome."
                                                                                                         ICE deporting US citizens (103)
                          Juan remained only a month in Colombia. "I feared for my life. My              IDENT (4)
                          mother was kidnapped in Buga, 1997." Juan still does not know what
                          became of her. "Her husband was found dead about two weeks later."             immigration (6)
                          Juan moved to Germany with his brother, who was in the U.S. Army.              immigration citizenship (1)

                          A few weeks ago Juan received a phone call from the U.S. Embassy in            immigration citizenship deportation
                          Madrid. A consular official told him, "Things have changed, Juan, for            (1)
                          the better." Soon after, Juan obtained his U.S. passport.
                                                                                                         in absentia (1)
                          The State Department's analysis lays out how this happened. It is a            inheritance (2)
                          model of legal clarity. The official quotes from the relevant case law,        IraqWar (11)
                          administrative decisions, and memorandums on derivative U.S.
                          citizenship. Juan wanted me to post the letter in its entirety because he      israel (11)
                          knows it will help many others who find themselves in this situation.          Jewish (2)
                          (It will be especially helpful to folks in the Eleventh Circuit who were
                          under 18 when just one parent naturalized and their parents divorced           Jhon Ocampo (1)
                          and had joint custody.)                                                        Johann Francis (3)
                          Ambiguous Categorical Representations                                          Joseph Anderson (3)
                          "Schroedinger's Cat" is a thought experiment created in 1935 by                Kafka (1)
                          physicist Erwin Schroedinger to illustrate what he claimed was the
                          paradoxical absurdity of a potential condition that simultaneously has         Kennedy (1)
                          two mutually exclusive attributes, e.g., a cat being alive and dead.           lawsuits (21)
                          Citizenship law reflects this. At any given point one either is or is not a
                          U.S. citizen. And yet, consider the following regulation:                      liberalism (1)
                                                                                                         Lorenzo Palma (2)
                              An alien whose claim to lawful permanent resident, refugee,
                             asylee status, or U.S. citizen status cannot be verified will be            Mark Lyttle (29)
                             advised of the penalties for perjury, and will be placed under              marriage (7)
                             oath or allowed to make a declaration as permitted under 28
                             U.S.C. 1746, concerning his or her lawful admission for                     Masri (1)
                             permanent residence, admission as a refugee under section 207               MatterOfCB (1)
                             of the Act, grant of asylum status under section 208 of the Act,
                             or claim to U.S. citizenship. A written statement shall be taken            Menocal et al. v. GEO (8)
                             from the alien in the alien's own language and handwriting,                 mexico (2)
                             stating that he or she declares, certifies, verifies, or states that
                             the claim is true and correct. From 8 CFR § 235.3 - Inadmissible            Michael Klein (2)
                             aliens and expedited removal.                                               military (3)
                          Of course if "the alien" is a U.S. citizen, then a U.S. citizen is verifying   misconduct (14)
                          her U.S. citizenship. Like Schroedinger's cat, the alien of the regulation     nationality (12)
                          may be a citizen, and not even a dual citizen, in the case of those who
                                                                                                         NationArticleFacts (13)

stateswithoutnations.blogspot.com/search/label/citizenship                                                                                     2/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 3 of 29 PageID #:501
                                                                           citizenship
                          are born in the United States and have been deported, such as Pedro       nativism (17)
                          Guzman, Mark Lyttle, and Roberto Dominguez.
                                                                                                    nyc (1)
                          Subsequently, philosophers argued such a scenario was not at all          Obama (1)
                          absurd.
                                                                                                    ORR Age Assessments (1)
                          Paradoxes about knowledge are abstract. The legal analysis of the         PoliticalScienceOpEd (3)
                          meticulously documented 13-page single-spaced memorandum is
                                                                                                    politics (2)
                          concrete:
                                                                                                    prisons (7)
                             Although the Property Settlement Agreement attached to the
                             final Order of Dissolution provides for 'shared parental               Private Prisons (18)
                             responsibility' for the children (Juan and his sibling), which falls   property (1)
                             afoul of the sole legal custody requirement announced in
                             Bustamante-Barrera, 1) the Department maintains that the               queer (4)
                             legal custody requirement of former INA 321(a)(3) is satisfied         race (5)
                             even if the parents are awarded joint custody (See TABS 11 and
                             16); and 2) two DHS/USCIS Administrative Appeals Office                racism (1)
                             (AAO) opinions (albeit one non-precedential) have since                Radical Information Project (1)
                             concluded that Bustamante-Barrera does not apply in the 11th
                                                                                                    Reid (1)
                             Circuit which is where the events giving rise to Juan's
                             citizenship claim under INA 321 took place (specifically, Juan's       religion (2)
                             mother's naturalization, the dissolution of the marriage of
                                                                                                    Robert Dominguez (3)
                             Juan's parents and Juan thereafter residing as a legal
                             permanent resident with his mother in Florida after the                Robinson Martinez (2)
                             dissolution of his parents' marriage on April 26, 1988 when he
                                                                                                    Russell Sage Foundation (1)
                             was 12 years old.
                                                                                                    s. 1639 (2)
                          TAB 11 refers to a 1996 State Department Passport Memorandum 96-
                          18. The Memorandum suggests that the interpretation of custody by         s.1348 (12)
                          the Department of State goes back to the previous version in 1993.        s.1639 (4)

                             Legal Custody                                                          slaving wages (5)
                             The Department has not changed its interpretation of                   SRA International (2)
                             what constitutes 'legal custody[.]' As stated in the
                             referenced Bulletin, in cases where the divorce or                     Stevens v. Holder et al. (9)
                             separation decree does not specify who has custody and                 Stewart Immigration Court (4)
                             the naturalized parent has physical custody, the child can
                             be documented as a citizen under Section 321(a)(3)                     subfield offices (5)
                             provided that all other conditions of the law are met.                 tenth circuit (1)
                             Section 321 does not require sole or exclusive legal custody. If
                             the parents have a joint custody decree, then both parents             torture (2)
                             have legal custody. Thus, the naturalization of either parent          UAE (1)
                             would be sufficient to satisfy the Section 321(a)(3). If there
                                                                                                    untouchables (1)
                             is a specific question about the sufficiency of legal custody
                             evidence, OCS, PPT and INS agree that we should review the             uscis (3)
                             matter on a case by case basis. (Emphasis added.)
                                                                                                    varick lock-up (4)
                          As State notes in its recent memorandum, this interpretation since        war (5)
                          1993 conflicts with the decision in Bustamante-Barrera v. Gonzalez,
                          447 F.3d 388 (5th Cir. 2006).                                             Washington A.G. v. GEO (4)
                                                                                                    WMDs (1)
                          One thought would be that the statutory interpretation of the Fifth
                          Circuit supersedes an agency. The agency seems to concede this is the
                          case for the Fifth Circuit and the Ninth Circuit, which cited
                          Bustamante-Barrera and decided similarly in U.S. v. Suchite-Casola        ABOUT ME
                          670 F. 3d 1023 (9th Cir. 2012). Memo pp. 5 - 7.
                                                                                                       JACQUELINE STEVENS

                          Bustamente-Barrera did not consider the State Department Passport
                                                                                                    Professor, Political Science
                          Memorandum. Suchite-Casola did:
                                                                                                    Department, Northwestern
                             We must conclude that the non-precedential, BIA statutory              University. I teach political theory and
                             interpretations are not worthy of any deference, because they
                             conflict with the words and obvious meaning of the statute. See        write about law-breaking by ICE and
                             Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.2004)                 the immigration courts for The
                             (refusing to grant any deference when the agency decision was          Nation magazine. My book States
                             "contrary to the plain and sensible meaning of the statute" and
                             would lead to an irrational result). Indeed, the only authority        without Nations: Citizenship for
                             cited by the BIA from the time § 1432(a) was in effect is an           Mortals was published by Columbia
                             unpublished 1996 Passport Bulletin issued by the State                 University Press in 2009. It explores
                             Department, an agency that does not enforce these immigration
                             laws. The BIA's additional reliance on regulations later adopted       alternatives to our current laws that
                             by the Department of Homeland Security to implement the CCA            base citizenship on parochial, unjust
                             is unpersuasive, because the CCA superseded the controlling            ideas about birth, and shows how
                             statute in this case. Rather than follow unpublished, BIA
                             decisions unworthy of deference, we instead give the statute a         these laws are connected to other
                             sensible interpretation and thereby agree with the only circuit        archaic practices inconsistent with
                             decision that has addressed this issue, the Fifth Circuit's            liberalism, including inheritance and
                             decision in Bustamante-Barrera, 447 F.3d at 395-96.
                                                                                                    marriage. My first book was
                          A couple thoughts. First, the authority for this interpretation is not    Reproducing the State (Princeton,
                          solely the 1996 Passport Bulletin. As quoted above, the 1996 Bulletin     1999). For contact and other
                          actually references back to an earlier version of the Bulletin, from

stateswithoutnations.blogspot.com/search/label/citizenship                                                                                     3/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 4 of 29 PageID #:502
                                                                           citizenship
                          1993. The State Department also reiterated this policy in 2013. In              information, please go to
                          other words, on at least three separate occasions State Department
                                                                                                          jacquelinestevens.org.
                          staff have interpreted the statute consistent with the plain text and to
                          align with the needs of U.S. citizens. This is the agency that is doing         VIEW MY COMPLETE PROF ILE
                          the hands-on work of implementing the law. Typically judges defer to
                          such practices unless they are clearly at odds with the text or absurd.
                          The State Department interpretation is neither.
                                                                                                            Add to Technorati Favorites
                          Here is the text in dispute. It indicates that if the following criterion is
                          met, a child under 18 who entered as a legal resident automatically
                          derives U.S. citizenship by operation of law.
                                                                                                          S. 1639: BILL TO PROVIDE
                                                                                                          COMPREHENSIVE IMMIGRATION
                             (3) The naturalization of the parent having legal custody of the
                                                                                                          REFORM AND WITH OTHER
                             child when there has been a legal separation of the parents...               PURPOSES

                          Juan's mother naturalized. Shortly thereafter his parents legally
                          separated. His mother had physical and legal custody of him, though it
                          was joint legal custody. The judges claim that State Department
                                                                                                          BLOG ARCHIVE
                          interpretation "conflict[s] with the words..." but the plain text does not
                          support this claim.                                                             ▼ 2019 (6)
                          Second, which interpretation is irrational? One that separates U.S.               ▼ August (1)
                          citizen parents from their children, and siblings from each other, or one            Schroedinger's Citizen
                          that keeps them together? The judges in Buastamante-Barrera and
                          Suchite-Casolaare are considering Schroedinger's citizens, i.e., the              ► July (2)
                          uncertainty and ambiguity of citizenship status, to be the "irrational
                          result." The State Department officials are saying that what's really             ► March (1)
                          irrational is creating certainty by killing the cat. To avoid this, the State
                          Department is interpreting the law such that people who could be U.S.             ► February (1)
                          citizens - the law's plain text does not require sole custody of the
                                                                                                            ► January (1)
                          naturalizing parent - are U.S. citizens.

                          Third, as a matter of law, Suchite-Casola seems to misstate the                 ► 2018 (11)
                          division of labor between the State Department and Homeland                     ► 2017 (8)
                          Security. To the extent that Homeland Security enforces immigration
                          law, as the Ninth Circuit opinion notes, it does so based on a prior            ► 2016 (6)
                          finding of who exactly is a U.S. citizen. If the State Department and
                          U.S. Citizenship and Immigration Services use criteria to define a U.S.         ► 2015 (5)
                          citizen, then to enforce the law means not deporting U.S. citizens, and         ► 2014 (12)
                          does not empower the agency to invent its own criteria. If the courts
                          are going to defer to any agency's interpretation of U.S. citizenship for       ► 2013 (15)
                          those who are foreign-born, then it should be first to the State
                          Department and then U.S Citizenship and Immigration Services.                   ► 2012 (19)
                                                                                                          ► 2011 (18)
                          Now that the cat is out of the bag, what happens next? One thought is
                          that many other wrongfully deported U.S. citizens will be able to make          ► 2010 (36)
                          use of the State Department analysis here. Another is that Trump
                          apparatchik Mike Pompeo will want to deprive as many people as                  ► 2009 (35)
                          possible their U.S. citizenship and change the directive, even if it means
                          a soldier in the U.S. army cannot live near his older brother, and the          ► 2008 (40)
                          reversal would be at odds with over 25 years of policy, and prompt              ► 2007 (59)
                          court challenges on several grounds, including for violating the
                          Administrative Procedure Act.

                          Is the irrationality in U.S citizenship statutes their ambiguity, or that
                          racist governments weaponize our complex biographies for scurrilous
                          political agendas? It is easy to be distracted by the confusion of
                          birthright citizenship laws and their shifting standards of evidence.           Blogroll Me!
                          Juan's ordeal persisted under the presidencies of Ronald Reagan, Bill
                          Clinton, George Bush, Barack Obama, and Donald Trump, under
                          whose leadership Juan finally was declared a U.S. citizen.

                          The real problem is birthright citizenship itself, jus sanguinis and jus
                          soli, that is, the discrepancy between a citizenry produced capriciously
                          through narratives of family history, birth, and lines in the sand
                          irrelevant to good governance and a citizenry of those who distinguish
                          themselves by vows to uphold the rule of law.
                          POSTED BY JACQUELINE STEVENS AT 08:21        NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: BORDERS, CITIZENSHIP, ICE DEPORTING US CITIZENS




                          THURSDAY, JULY 12, 2018

                          ICE Turning U.S. Citizens Over to DHHS? Are
                          Those under Five of "Unknown Parentage" U.S.
                          Citizens?


stateswithoutnations.blogspot.com/search/label/citizenship                                                                                4/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 5 of 29 PageID #:503
                                                                           citizenship




                          A reporter from Buzzfeed, Amber Jamieson, brought to my attention a
                          passage from today's Declaration indicating that at least one U.S.
                          citizen may be in the custody of Department of Health and Human
                          Services.

                          Her article states:

                             A child under the age of 5 remains detained by
                             the federal government after being separated
                             from their parent at the US–Mexico border more
                             than a year ago, even though they may be US
                             citizens [sic].
                          8 CFR 1240.8 says that burden on the government to prove by "clear
                          and convincing evidence" that someone put into removal proceedings
                          is indeed an alien.

                          Today's declaration states:

                             One child on the original list has a parent who may or may not
                             be a United States citizen (insufficient information is available
                             to make this determination, and the parent and others are not
                             available to provide that information). The child was separated
                             from her parent in 2015 when her parent was arrested on an
                             outstanding warrant by the U.S. Marshals Service. Defendants
                             have not been aware of the parent’s location since then and they
                             remain unable to locate that parent.

                          A child in a class of those under 5 years old and taken into custody in
                          2015 could have been no more than 2 years old at the time of the
                          separation. If that child has been incommunicado from any relatives,
                          then the child would have no information on where she was born.
                          Assuming that the child had no identification at the time her parent
                          was arrested on an outstanding warrant -- which implies that the
                          parent had been living in the U.S. for enough time to accumulate an
                          outstanding warrant -- then it seems not only unlikely that ICE would
                          have evidence of the child's alienage but also likely that the child was
                          born in the United States.

                          What happened to this parent? The U.S. Marshals could find the
                          parent because of an outstanding warrant but a judge's order to do so
                          leaves them coming up short?

                          "Foundling" Law
                          Another possible scenario is that the government does not know who
                          the child's parent even is. This has been broached in some cases but I
                          have not heard anyone make the point that each and every one of such
                          individuals is by law a U.S. citizen.

                          According to 8 USC 1401, "The following shall be nationals and citizens
                          of the United States at birth":

                             a person of unknown parentage found in the
                             United States while under the age of five
                             years, until shown, prior to his attaining the
                             age of twenty-one years, not to have been
                             born in the United States.


stateswithoutnations.blogspot.com/search/label/citizenship                                                     5/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 6 of 29 PageID #:504
                                                                           citizenship
                          In short, the U.S. government can collect all the DNA that it wants, but
                          if they cannot match the children with a known parent, and cannot
                          prove they were not born in the United States, then these children are
                          effectively of "unknown parentage found in the United States" and they
                          all are legally U.S. citizens at birth.

                          UPDATE 9:15 pm: Amber Jamieson posted on Twitter stating that ICE
                          says the possible US citizen parent in question presented herself and
                          her son "born in Mexico" at the border in 2015 and that she was then
                          taken into custody because of an outstanding warrant. Once more a
                          credible journalist repeats ICE's claims without a shred of evidence or
                          verification. If ICE has hard evidence of this, why wasn't it in the
                          Declaration, one necessary to show compliance with a court order?
                          Why not release the documents? The same government that claims it
                          cannot now locate the mother expects, alas correctly, a compliant
                          media will reprint their assertions about her background, just because
                          they said so.
                          Why are reporters continuing to print statements from official ICE-
                          dom when that agency has been demonstrably lying about US citizens
                          detained and deported for decades? Maybe this time ICE is right but
                          the media is supposed to print the truth that it has verified, and not
                          amplify whatever propaganda the government feeds them.

                          POSTED BY JACQUELINE STEVENS AT 16:35     NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, ICE DEPORTING US CITIZENS




                          FRIDAY, MAY 18, 2012

                          Citizenship To Go




                          Today's opinion piece in the New York Times provoked e-mail to me I
                          wanted to share:
                             Dear Professor Stevens,

                             I completely agree with your article "Citizenship to go".

                             I've lived most of my adult life in the US, having moved
                             here as a
                             graduate student in 2001. I bought a house, had a child
                             born here, pay
                             my taxes, have a retirement plan, etc. All 100% legal. Yet
                             I'm not
                             even a "permanent resident" yet. I can apply next year,
                             and become a
                             citizen several years after that. It is quite possible
                             that someone
                             born in the US or to American parents in 2001 will be able
                             to vote
                             before I do. Where's the logic in that?

                             I even get jury duty notices, and each time I have to go
                             to extra
                             trouble to prove that I'm not eligible to serve. This is
                             always a
                             painful reminder of my second-class status.

                             I understand you may get hundreds of letters about your
                             op-ed, so I
                             don't expect a reply. I just I wanted to get this off my
                             chest. I hope
                             you don't get a lot of hate mail.

                             Best,
                             Ivan "Temporary visitor" to the US


stateswithoutnations.blogspot.com/search/label/citizenship                                                     6/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 7 of 29 PageID #:505
                                                                           citizenship

                           Of course Ivan most likely would be a fine juror in his community. In
                          light of the problems enlisting participation on juries or even voting,
                          this is perhaps more reason to put Ivan's time to good use on a a jury
                          and not fighting government bureaucracy.

                          From my colleague Jeff Rice in the History Department:

                             [Y]our column today... reminded me of an interesting anecdote
                             about Thomas Mann. After becoming an enemy of the Nazi
                             regime he took off to Czechoslavakia and then to England
                             acquiring citizenship along the way. After that he came to L.A.
                             and took US citizenship and then, when called before HUAC he
                             took off for Switzerland for the remainder of his life (suggesting
                             that he left Germany in the name of freedom and he would leave
                             the US in the name of freedom). One of his detractors
                             denounced him for changing citizenship as often as he changed
                             his clothes. Personally, I always admired Mann for his
                             cosmopolitanism.

                          Here's a link to the book behind the opinion piece.


                          POSTED BY JACQUELINE STEVENS AT 07:24     2 COMMENTS:
                           LINKS TO THIS POST
                          LABELS: ACADEMIA, CITIZENSHIP




                          THURSDAY, MAY 10, 2012

                          "Citizenship-In-Question: Evidentiary Challenges"




                          Below is a link to the conference report for

                          "Citizenship-In-Question: Evidentiary Challenges for Jus Soli
                          and Autochthony, from Authenticité to ‘Birtherism’"

                          Scholars convening at the Boston College Law School April 19 -
                          21, 2012 presented rich, fascinating papers focused on struggles
                          over ascertaining citizenship claims across regions. Through the
                          above report, the conference organizers, Dan Kanstroom, Benjamin
                          Lawrance, Rachel Rosenbloom, Rogers Smith and I wanted to alert
                          our colleagues to this important work in progress.

                          POSTED BY JACQUELINE STEVENS AT 11:02     NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: ACADEMIA, CITIZENSHIP, ICE DEPORTING US CITIZENS




                          WEDNESDAY, JUNE 9, 2010

                          U.S. Border Patrol Kills Mexican Teenage Stone
                          Thrower Protesting the Occupation



stateswithoutnations.blogspot.com/search/label/citizenship                                                     7/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 8 of 29 PageID #:506
                                                                           citizenship




                             The map shows El Paso belonging to Mexico until the mid-
                              nineteenth century, when the U.S. government acquired
                           sovereignty after invading Mexico City. (It is taken from a
                           Latin American Studies web page that has several excellent
                                             maps on the land grab.)

                          Today's Los Angeles Times features an AP story "Border Patrol in El
                          Paso kills Mexican teen":

                             Preliminary reports on the incident indicated that U.S. officers
                             on bicycle patrol "were assaulted with rocks by an unknown
                             number of people," Border Patrol Special Operations Supervisor
                             Ramiro Cordero said Tuesday.

                          The article connects this violence with the U.S. government's targeted
                          and deadly electrocution of someone walking across the border in
                          California:

                             Less than two weeks ago, Mexican migrant Anastasio
                             Hernandez, 32, died after a Customs and Border Protection
                             officer shocked him with a stun gun at the San Ysidro border
                             crossing that separates San Diego and Tijuana, Mexico. The San
                             Diego medical examiner's office ruled that death a homicide.

                          The article offers a compassionate portrait of the death's impact on the
                          teenager's family. But, resembling coverage of similar events in Israel-
                          Palestine, the reporter quotes extensively from the U.S. government
                          explaining its armed presence in the area and provides no response
                          from political and religious organizations challenging this.

                          Of course the real problem is not the unrecognized principle of
                          Mexican or any other nation's sovereignty, but unrecognized principles
                          of justice that require free movement and thus the elimination of
                          birthright citizenship.

                          ----
                          For a more balanced story, including an eyewitness challenging the
                          Border Patrol version of events, listen in to NPR's Monica Ortiz Uribe
                          on "All Things Considered."
                          POSTED BY JACQUELINE STEVENS AT 08:01     NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: BORDERS, CITIZENSHIP, ISRAEL, MEXICO, WAR




                          FRIDAY, MAY 28, 2010

                          ""I was just profiled" -- CNN story on False
                          Imprisonment of Chicago Man




stateswithoutnations.blogspot.com/search/label/citizenship                                                     8/29
8/13/2019         Case: 1:17-cv-02853 Document #: 57-1
                                                   StatesFiled:   08/14/19
                                                          without Nations:         Page 9 of 29 PageID #:507
                                                                           citizenship




                          Yesterday CNN news writer Tom Watts put together a great story
                          revealing once again the inanity of deportation laws and the illegal
                          actions they precipitate.

                          According to the article, Eduardo Caraballo's mother was not allowed
                          to bail him out of a Chicago jail for a stolen car charge because of an
                          ICE hold. But Mr. Caraballo was born in Puerto Rico, and is legally a
                          U.S. citizen by birth, and therefore protected by law and the Fourteenth
                          Amendment from the handcuffs of ICE.

                          According to the CIA World Factbook, Puerto Ricans were "granted
                          U.S. citizenship in 1917."

                          ICE has no authority over anyone who is a U.S. citizen by birth,
                          including those born in Puerto Rico. It can only justify arresting
                          someone who makes a claim of having this status if it has proof that the
                          person is lying, and, in this case is from Mexico. Absent such proof, and
                          therefore legal authority, the ICE and jail officials responsible for this
                          are violating not only Mr. Caraballo's civil rights but are also
                          committing serious crimes of kidnapping and false imprisonment.

                          Further evidence that this is happening around the country, mostly
                          through the Criminal Alien Program, recently came my way in ICE's
                          reply to a FOIA request I submitted in March.

                          In just the last few months ICE HQ provided guidance to ICE attorneys
                          concerning about 1500 people issued ICE detainers who asserted they
                          were U.S. citizens.
                          POSTED BY JACQUELINE STEVENS AT 05:51        NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, ICE DEPORTING US CITIZENS, LAWSUITS




                          TUESDAY, MAY 25, 2010

                          The Theory and Practice of Immigration Detention
                          Workshop: Some Comparisons




                                     Manor Road Building, site of Friday's detention workshop

                          Last Friday (May 21) two Oxford University graduate students --

stateswithoutnations.blogspot.com/search/label/citizenship                                                     9/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 10 of 29 PageID #:508
                                                                  Nations: citizenship
                          Stephanie Silverman (Politics and International Relations) and Evelyn
                          Massa (Sociology) -- hosted an unusually fabulous workshop, The
                          Theory and Practice of Immigration Detention.

                          It turns out that Oxford has three vibrant centers devoted to
                          immigration studies: The Refugee Studies Centre, The Centre on
                          Migration Policy and Society (COMPAS), and the International
                          Migration Institute. Drawing on the support of the first two, Ms.
                          Silverman and Ms. Massa brought together researchers and advocates
                          from across Europe to present cutting-edge findings.

                          A few tidbits I thought especially interesting:

                          1) No Detention Regulation in England = Guards Committing Assault.
                          In response to my mentioning during a Q and A that the U.S. holds
                          people in immigration jails without any regulations, an eminent British
                          immigration rights lawyer, Frances Webber, took me aside during a
                          break and described a similar discovery she had made in 1997,
                          following upheaval at the Campsfield detention center, just outside
                          Oxford. The government was charging the people in their custody with
                          various crimes associated with a riot.

                          Not only did the video footage reveal it was the guards who had been
                          smashing the televisions (and the people in the centers) but the lawyers
                          asked the government, how, absent regulations, could the government
                          use any force at all?

                          Without regulations, Ms. Webber explained to the government
                          attorneys, any use of force by a guard constituted an assault. The
                          government lawyers' tacit agreement with this observation was
                          suggested by the fact that they quickly drafted regulations authorizing,
                          and also constraining, the government's use of force in immigration
                          detention centers.

                          (Also, the prison industrial complex from the US is alive and well in
                          England: the UK's Campsfield web page lists the The GEO Group Ltd
                          as the center's contractor; the GEO Group is also a contractor for many
                          of the large ICE facilities.)

                          2) Differentiated Detention Centers.
                          In the U.S., Immigration and Customs Enforcement (ICE) houses
                          people from various criminal backgrounds in the same jails and people
                          are distinguished within them by different colored uniforms and may
                          or may not be segregated into different sleeping areas. This system
                          seems designed to maximize the flexibility of bed space.

                          In the UK, there are different levels of detention security and these vary
                          by criminal background. In all the centers, the visits are open, not via
                          telephones across windows, and the guards control movement by
                          affixing wristbands to the visitors.

                          Some facilities are "open" so that the detained may come and go, and
                          even at the closed facilities, people wear their own clothes. Also, at all
                          facilities in England people may use their own cell phones and the
                          internet.

                          Not surprisingly, escapes happen. But England seems willing to
                          tolerate this as the price of avoiding collective punishment, the effect of
                          housing noncriminals in the conditions of penal incarceration, and
                          worse, used in the United States.

                          (Joseph Anderson, someone who appears to be a US citizen and has
                          been held at the Arizona Pinal County Jail by ICE for over two years,
                          recently told me that in the same jail people with criminal convictions
                          have outdoor recreation each day but those in the ICE wing are lucky if
                          they are allowed out for an hour once a week.)

                          3) UK Bribes Foreign Governments.
                          A lawyer who testifies as an expert witness on behalf of Iranians fearing
                          persecution if they return told me that he had recently prevailed in a
                          FOIA request and learned that the UK was paying Nigeria 250 Euros
                          per deportee for the purpose of obtaining travel documents. Another
                          participant mentioned an individual who was seeking asylum from
                          Somalia and had originally entered with Gambian papers. Despite no
                          connection to Nigeria, the UK deported him there.

                          4) Less Transparency in the U.S.
                          England has a Freedom of Information Act but the courts there are
                          much more likely than they are here to defer to the government's
                          reluctance to release policy or statistical information.

                          For instance, the government's response to a Parliamentary inquiry
                          was to assert "diplomatic relations" as an excuse not to release data on
stateswithoutnations.blogspot.com/search/label/citizenship                                                     10/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 11 of 29 PageID #:509
                                                                  Nations: citizenship
                          the numbers of criminals with life sentences being deported to
                          respective countries:

                                     Mr. Grieve: To ask the Secretary of State for the Home
                             Department how many prisoners from (a) Ireland and (b) each
                             other European Economic Area country serving mandatory life
                             sentences have been deported or removed in each of the last five
                             years. [320071]

                                     Mr. Woolas [holding answer 2 March 2010]: Since
                             2007, the UK Border Agency has removed or deported over
                             15,000 foreign national offenders. Of those removed or
                             deported, less than three in every thousand previously served a
                             mandatory life sentence.

                                     Information from before this period could be obtained
                             only by reviewing individual records. This would be a
                             disproportionate cost.

                             As a general rule, it is our policy not to disclose the volume or
                             characteristics of those removed to specific countries as it would
                             jeopardise our diplomatic relations.

                          The above is quoted from a Parliamentary web site that contains other
                          interesting exchanges on British deportation practices.

                          If you want more information on UK deportation data, this is the
                          government website with that information.

                          Presentations.
                          The presentations ran the gamut and without striking a wrong note,
                          from applying Giorgio Agamben's theories to Italian detention centers
                          (rumored to be Europe's worst) to a British physician's grim and
                          thorough review of detainee medical care. The presenters and their talk
                          titles are here.

                          (Also, I just learned that "run the gamut" refers to the medieval scale,
                          which is pretty perfect for presentations about medieval government
                          practices. Here's what the American Heritage Dictionary says:

                             [Middle English, the musical scale, from Medieval Latin gamma
                             ut, low G : gamma, lowest note of the medieval scale (from Greek,
                             gamma; see gamma) + ut, first note of the lowest hexachord
                             (after ut, first word in a Latin hymn to Saint John the Baptist,
                             the initial syllables of successive lines of which were sung to the
                             notes of an ascending scale CDEFGA: Ut queant laxis resonare
                             fibris Mira gestorum famuli tuorum, Solve polluti labii reatum,
                             Sancte Iohannes).])



                          Let's Drink to That!




                          After the workshop a bunch of us headed off to a nearby pub, The
                          King's Arms (absolutely incredible fish and chips!) and I was able to
                          hear more about the really interesting research the graduate students
                          are doing, including in-depth case studies of foreign nationals in
                          England's prisons undertaken by a U.S. student who hails from Legal

stateswithoutnations.blogspot.com/search/label/citizenship                                                     11/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 12 of 29 PageID #:510
                                                                  Nations: citizenship
                          Aid work in New York City. (It appears as though there is a lot more
                          fluidity between the criminal and immigration incarceration policies
                          compared with the U.S. For instance, in the U.K., failing to cooperate
                          with an immigration investigation by, say, not providing fingerprints,
                          can put you in prison for a year, whereas here it would typically lead to
                          more time in detention.)

                          Another student is writing about how liberal theory does and does not
                          accommodate practices of immigration detention, a study that is path-
                          breaking in that takes as a conceptual problem an important but
                          heretofore marginal fact for political theorists. Placing the nitty-gritty
                          details of immigration policy at the center stage of serious theoretical
                          research is absolutely the right move for advancing scholarly and public
                          discussion of our barbaric practices.

                          It was clear from those conversations as well as a meeting the previous
                          week with Professor Engin Isin (editor of the journal Citizenship
                          Studies) and conversations with Professor Matthew Gibney and his
                          students on Wednesday at Oxford that citizenship studies, if not
                          immigration studies, in England are producing a lot more interesting
                          research and analysis than on this side of the pond. One thought
                          among my colleagues was to blame this on U.S. political science, which
                          kills any interesting subject before it can be examined in real life; that
                          actually seems right to me.

                          Citizenship studies requires developing heuristics and thinking about
                          history and narrative; political science departments in the U.S. are
                          terrible at this. The best scholarship on this topic in the U.S. is from
                          law professors or those in legal studies but that has different
                          constraints.

                          Finally, one disappointment was that Engin had told me Agamben's
                          influence had diminished in England but at least two presenters relied
                          on his work quite heavily. Happily, others were eager to wrestle with
                          Agamben's work.
                          ===
                          Oh, my own contribution to the workshop was a Powerpoint
                          presentation of my data on the detention and deportation of U.S.
                          citizens. The information will appear in a forthcoming issue of the
                          Virginia Journal of Social Policy and the Law. The article is pithily
                          titled "U.S. Government Illegally Detaining and Deporting U.S. Citizens
                          as Aliens."

                          I showed a photo of the ICE office in Cary, North Carolina that held
                          Mark Lyttle, but forgot to mention that it was adjacent an Oxford
                          University Press printing plant.

                          ------------
                          correction, thursday: the original post misspelled Engin Isin's name.
                          It's now corrected. Also, he has a really wonderful website, including a
                          lovely "about" description, the updated version of W.E.B. Du Bois's
                          version of Dusk of Dawn: An Autobiography of the Concept of Race.
                          Engin's is an autobiography of the concept of the cosmopolitan.
                          POSTED BY JACQUELINE STEVENS AT 06:43      NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: ACADEMIA, CITIZENSHIP, IMMIGRATION




                          THURSDAY, FEBRUARY 18, 2010

                          Joe Anderson's Attorney to ICE: Read the Rules,
                          Stop Holding Someone With Evidence of U.S.
                          Citizenship



                          Last week I wrote about Joseph Anderson, someone the U.S.
                          government is trying to deport despite evidence indicating he is a U.S.
                          citizen.

                          ICE has issued the following statement:
                             In the immigration proceedings concerning
                             Joseph Anderson and issues related to his continued
                             detention, ICE maintains, based upon documentation
                             and court decisions, that Mr. Anderson is a citizen
                             of the Philippines and a lawfully admitted permanent
                             resident of the United States who has forfeited his
                             residency status due to [criminal convictions for

stateswithoutnations.blogspot.com/search/label/citizenship                                                     12/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 13 of 29 PageID #:511
                                                                  Nations: citizenship
                             nonviolent crimes].

                             Significantly, in October 1977, the U.S. Embassy in
                             Manila rejected Mr. Anderson's claim to U.S.
                             citizenship because he was not his U.S. citizen
                             stepfather Harold Anderson's blood child and
                             therefore did not have a valid claim at that time.

                             [Mr. Anderson is not a "blood child"? What kind
                             of 21st century government uses the language of a
                             "blood child"?]

                             Mr. Anderson was admitted into the United States as
                             a lawful permanent resident in 1978 as the step-child
                             of a U.S. citizen.

                             In November 2003, Mr. Anderson was convicted of Arizona
                             state felony charges ... [P]ermanent residents guilty
                             of these crimes are subject to removal from the United
                             States. As a result, he came into the custody of U.S.
                             Immigration and Customs Enforcement when he completed
                             his sentence in June 2007 in order to be placed in
                             removal proceedings.

                             Multiple court decisions by the Executive Office for
                             Immigration Review and the Board of Immigration
                             Appeals (BIA) have since found that Mr. Anderson is
                             not a citizen of the United States and that he should
                             be removed to the Philippines for his crimes. Mr.
                             Anderson has not submitted any probative evidence
                             that he was legitimated by his step-father, Mr. Harold
                             Anderson, under federal or state laws following his
                             admission as a lawful permanent resident in 1978.
                             Nevertheless, he will continue to have an
                             opportunity to do so in upcoming appeal proceedings,
                             as he has a Petition for Review pending with the
                             Ninth Circuit Court of Appeals.

                             Mr. Anderson is a felon ..., thus ICE is statutorily
                             mandated by the Immigration and Nationality Act to
                             keep him in detention during his proceedings.
                             However, based on 9th Circuit precedent decisions, he
                             was entitled to and has received a bond redetermination
                             hearing, at which an immigration judge ordered his
                             release upon the payment of a $10,000 bond. He has
                             failed to post that bond, and thus remains in ICE
                             custody.



                          Here is the problem with this statement: Mr. Herbert Flores-Torres.
                          Last week I made a mistake and said that ICE held him, a U.S. citizen,
                          without authority for three years.

                          In fact, ICE locked up Mr. Flores without authority from June, 2005
                          until December, 2009, four and a half years. (There are many other
                          cases like this I've encountered in my research; space does not permit
                          their discussion here.)

                          Mr. Flores suffered through the same legal nightmare and ICE custody
                          as Mr. Anderson--including several negative decisions on his U.S.
                          citizenship claim by an immigration judge (hereafter, EOIR attorney)
                          and the Board of Immigration Appeals. But he eventually won.

                          To ward against this ICE has come up with a new policy: the
                          government may issue deportation orders and require hearings in an
                          immigration court, but ICE may not keep people in custody who
                          provide evidence of U.S. citizenship. The memorandum says, "In all
                          cases, any uncertainty about whether the evidence is probative of U.S.
                          citizenship should weigh against detention."

                          Regardless of the ultimate determination of Mr. Anderson's citizenship,
                          Kari Hong, Mr. Anderson's attorney, thinks it's time for ICE to start
                          following its own rules and release her client immediately: "The policy
                          allows the immigration proceedings to continue but with him to be out
                          of custody. This seems a reasonable regulation. It ensures you do not
                          have a U.S. citizen detained. ICE appears to be in violation of its own
                          regulation."

                          Although finding against Mr. Anderson on the merits of his claim, the
                          Board of Immigration Appeals found evidence on his side and wrote,
                          "We agree there is some support for his argument" claiming U.S.
                          citizenship.

                          That this position has been rejected means little as far the final
                          disposition of Mr. Anderson's citizenship claims. Mr. Flores is a U.S.
                          citizen and the BIA ruled against him as well. However, it's hard to
                          understand how the government can maintain it has certainty that Mr.
                          Anderson lacks any evidence of citizenship when the BIA says it found
                          "some support for his argument."
stateswithoutnations.blogspot.com/search/label/citizenship                                                     13/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 14 of 29 PageID #:512
                                                                  Nations: citizenship

                          Moreover, the government is in no position to assert its certainty about
                          Mr. Anderson's evidence when they were demonstrably wrong about
                          similar claims they made in the case of Mr. Flores, and when the EOIR
                          has had so many of its decisions reversed by the federal courts. One
                          federal decision went so far as to publicly ridicule the EOIR:

                             This tension between judicial and administrative adjudicators is
                             not due to judicial hostility to the nation's immigration policies
                             or to a misconception of the proper standard of judicial review
                             of administrative decisions. It is due to the fact that the
                             adjudication of these cases at the administrative level has fallen
                             below the minimum standards of legal justice. Whether this is
                             due to resource constraints or to other circumstances beyond
                             the Board's and the Immigration Court's control, we do not
                             know, though we note that the problem is not of recent origin.
                             All that is clear is that it cannot be in the interest of the
                             immigration authorities, the taxpayer, the federal judiciary, or
                             citizens concerned with the effective enforcement of the nation's
                             immigration laws for removal orders to be routinely nullified by
                             the courts, and that the power of correction lies in the
                             Department of Homeland Security, which prosecutes removal
                             cases, and the Department of Justice, which adjudicates them in
                             its Immigration Court and Board of Immigration Appeals.
                             Benslimane v. Gonzales, 430 F.3d 829 (2005).

                          In Mr. Flores's case the district court judge's opinion on his case was a
                          lengthy and nuanced evaluation of family law in California and El
                          Salvador, a model of textual exegesis that bears no relation to the
                          poorly reasoned opinions produced by the EOIR. For instance, Mr.
                          Anderson is a citizen if Harold Anderson, Jr. is considered to have
                          legitimated Joseph in his residence or domicile, as well as Joseph's
                          place of birth. Under California law during this period, Harold Jr.
                          appears to be Joseph's presumptive father, but the Board only
                          considered paternity laws in the Philippines.

                          In his second Motion to Reconsider, Mr. Anderson's appeal conveyed
                          frustration with the Board's failure to consider the law and legal
                          analysis:

                             In its decision, this Board stated, ‘Insofar as the respondent was
                             born in the Philippines, we must look to that jurisdiction’s laws
                             to determine whether he has been legitimated.’ BIA dec. at 2.
                             The decision offered no explanation as to why the place of birth
                             controls for purposes of legitimation. [Note:] Several
                             paragraphs before the discussion of legitimation, the decision
                             states that the ‘applicable law for transmitting citizenship’ is the
                             ‘law in effect on the child’s birth date.’ BIA Dec.at 2. While this
                             Board’s decision may be implying that the relevant law is also
                             the law in effect at the place and time of the child’s birth, case
                             law only supports the interpretation that the date of the child’s
                             birth is controlling for purposes of determining the law under
                             which citizenship, not legitimacy, will be determined.
                             Furthermore, the idea that the applicable law of legitimacy is the
                             law in effect at the place and time of birth is at odds with the
                             plain language of the statute...


                          No wonder the federal courts have to intervene.

                          This is not to say the federal courts always get it right. Two recent
                          opinions in the Ninth Circuit misread U.S. citizenship law and misstate
                          the history of kinship rules in world history, including the United
                          States. Martinez-Madera v. Holder, 599 F.3d 947 (2009) and U.S. v.
                          Marguet-Pillado, 560 F.3d 1078 (2009) assume that families are based
                          on "blood," not law.

                          Here's what the opinion states in Marguet-Pillado:


                             It is a commonplace that the traditional ways of transmitting
                             and acquiring citizenship at birth are jus soli and jus sanguinis.
                             In this country, the former is provided for by the Constitution,
                             and the latter is provided for by the enactments of Congress. It
                             would be a bit surprising to discover that over the decades
                             Congress had selected a method that relied on neither concept,
                             but, rather, was content to have United States citizenship
                             acquired at birth by a person born out of wedlock, who was not
                             born on United States soil and who, at the time, did not have a
                             natural parent who was a United States citizen. As it is, there is
                             no cause for surprise



stateswithoutnations.blogspot.com/search/label/citizenship                                                     14/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 15 of 29 PageID #:513
                                                                  Nations: citizenship
                          The problem with this passage is that citizenship law from 1953-1986
                          provides for exactly this possibility, by making family ties retroactive to
                          the time of birth. A step-father who marries one's mother becomes
                          one's father under this law.

                          8 USC §1409(a) defines “child” for purposes of acquired citizenship as
                          an

                             unmarried person under twenty-one years of age who is—(A) a
                             child born in wedlock; (B) a stepchild, whether or not born
                             out of wedlock, provided the child had not reached the
                             age of eighteen years at the time the marriage creating
                             the status of step child occurred; (C) a child legitimated
                             under the law of the child’s residence or domicile, or under the
                             law of the father’s residence or domicile, whether in or outside
                             the United States, if such legitimation takes place before the
                             child reaches the age of eighteen years and the child is in the
                             legal custody of he legtimating parent or parents at the time of
                             such legitimation; (D) a child born out of wedlock, by, through
                             whom, or on whose behalf a status, privilege, or benefit is
                             sought by virtue of the relationship of the child to its natural
                             mother or to its natural father if the father has or had a bona
                             fide parent-child relationship with the person.

                          (B) applies not only to the situation the appellate court ridicules, but to
                          Harold Andersons Jr.'s relation to his son, Joseph. Only Officer
                          Anderson was named on Joseph's birth certificate as his father, had
                          married Joseph's mother, and had held him out as his son as long as
                          Joseph knew.

                          Moreover, the truly absurd statement is that kinship ties have been
                          based on knowledge about paternal genetics. That information was not
                          even available until the late 20th century. This language, and laws
                          about the authority of State Department findings, also explains why the
                          U.S. embassy's ruling against Mr. Anderson's citizenship claim when he
                          was two do not controvert his claim now.

                          Many other U.S. citizens had been given improper documents at some
                          point indicating they were legal permanent residents. This is evidence
                          of government error, not grounds for deportation.

                          Complicated legal questions cannot be evaluated by a blog. But if the
                          government says that ICE may not incarcerate anyone who has even
                          the possibility of probative evidence of U.S. citizenship, and Mr.
                          Anderson has grounds for his arguments, then while this is being
                          settled, ICE should not risk punishing Mr. Anderson for its mistakes, as
                          it demonstrably did in the case of Mr. Flores.

                          Mr. Anderson's family cannot afford the $10,000 bond. The procedures
                          for releasing people with evidence of U.S. citizenship apply to everyone,
                          regardless of any criminal history. Mr. Anderson served his time for a
                          nonviolent crime far less severe than the one his government is
                          perpetrating against him: false imprisonment. It's time for his
                          government to follow the rule of law and release him.

                          ----------------
                          Thanks to the ACLU, the Nation, the Nation Institute, and Yale Law
                          School's Media Freedom and Information Access Practicum I did go on
                          the tour of the Varick Detention Center on Tuesday. I will be writing
                          about this shortly for The Nation and at more length here as well.

                          Also, on Sunday, Henry Raines had me on his am radio show in Tampa
                          to talk about States Without Nations, the book. If you want to hear a
                          caller denounce me as a pot smoker (his claim, not mine), listen in...
                          POSTED BY JACQUELINE STEVENS AT 11:31       NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, ICE DEPORTING US CITIZENS, JOSEPH ANDERSON




                          MONDAY, FEBRUARY 8, 2010

                          ICE Agents Lose Track of US Citizens in their
                          Custody, And the Rules for Releasing Them




stateswithoutnations.blogspot.com/search/label/citizenship                                                     15/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 16 of 29 PageID #:514
                                                                  Nations: citizenship




                          On April 9, 2008, when I met Joe Anderson, then 30, through a
                          televideo contraption, he was still in shock.

                          It had been over three months since ICE locked him up at the Pinal
                          County Jail in southern Arizona while they were disputing his U.S.
                          citizenship and Joe still couldn't believe it. His family lacked funds for
                          an attorney and he was doing his best to represent himself, and also
                          relying on the advice of overstretched attorneys at the Florence
                          Immigrant and Refugee Rights Project, which runs the EOIR's Legal
                          Orientation Program in the area.

                          In late March, 2009 Joe was still there. Confusion and outrage were
                          replaced by grief and frustration over the senseless deprivation of his
                          liberty and the threat that he would be sent to a country he hadn't seen
                          since infancy and where they spoke a language he couldn't understand.

                          Joe said he was keeping his eye out for shows on the Travel Channel, in
                          case they had something on restaurants in the Philippines, the country
                          to which his former state governor, Janet Napolitano, is trying to ship
                          him. He was thinking it might be good to know about fancy tourist
                          restaurants that might need a native English-speaker.

                          (I asked him about the access to cable television and he said ruefully,
                          "Oh, yeah, they keep us well-entertained in here.")

                          Because he was born on a foreign military base, as was his Senator,
                          John McCain (R-AZ), Joe's evidence of U.S. citizenship is more
                          complicated than a simple birth certificate.

                          Under ICE procedures, ICE is prohibited from keeping him locked up
                          while the government sorts this out.

                          A memorandum from John Morton, ICE Assistant Secretary dated
                          November 19, 2009, which I obtained recently through a FOIA request,
                          states:

                             If an individual already in custody claims to be a USC, an officer
                             must immediately examine the merits of the claim and notify
                             and consult with his or her local OCC [Office of Chief Counsel]
                             ... If the individual's claim is credible on its face, or if the
                             investigation results in probative evidence that the
                             detained individual is a USC [US Citizen], the individual
                             should be released from detention.

                          "Probative," according to the Oxford English Dictionary, means
                          "Having the quality or function of proving or demonstrating; affording
                          proof or evidence; demonstrative, evidential."

                          Joe's birth certificate with his father's name on it, and the copious
                          documentation of his father's marriage to Joe's mother as well as the
                          rules for legitimacy and paternity in the places of his residence
                          (California and Arizona) easily meet this criterion. Probative does not
                          mean conclusive "proof," only that the evidence is relevant and could
                          contribute to legal decision.

                          This morning I called the Pinal County Jail and spoke with
                          Commander Montanyo. I told him that the jail he was running for ICE
                          was holding someone over whom ICE had no legal authority. He gave
                          me the number of the ICE deportation and removal office at the nearby
                          Florence Service Processing Center (Orwell talk for ICE Jail).

                          I called the ICE jail where the ICE agents work in Florence and the
                          operator said I needed to speak to "upper management." She connected
                          me to the voice mail for Nicole Moore and I left a message indicating
                          that her office was unlawfully ordering the confinement of someone
                          with probative evidence of U.S. citizenship.

                          Because the procedures indicate that ICE prosecutors are supposed to
                          review these cases, I called the DHS Phoenix office and spoke with the

stateswithoutnations.blogspot.com/search/label/citizenship                                                     16/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 17 of 29 PageID #:515
                                                                  Nations: citizenship
                          ICE desk attorney, Jim Harmony. I provided him with Joe's full name
                          and "alien number" but Mr. Harmony said that he could not locate Joe
                          in his database and questioned whether he was still being detained.

                          I gave Mr. Harmony the phone number of the Pinal County Jail as well
                          as the phone numbers of two attorneys now assisting Joe with his
                          appeals. He assured me he would investigate and provide me
                          information he was authorized to make available to me.

                          A few hours later I called the Florence ICE jail and someone answered
                          the phone.

                          Officer S. pulled up Joe's file and correctly pointed out that an
                          "immigration judge" (hereafter EOIR attorney--these folks are NOT
                          actual judges) and the Board of Immigration Appeals had found that
                          Joe was not a U.S. citizen.

                          I pointed out that this was not a legally final determination of Joe's
                          citizenship. BIA decisions on acquired and derived U.S. citizenship
                          claim have been overturned by the Ninth Circuit Appellate Court and,
                          recently, even by a district court judge- I will discuss Herbert Flores-
                          Torres' case in a later post because it's so fabulous and also so
                          complicated.

                          The rule I had quoted was not requiring ICE to release only people who
                          had proven conclusively to be U.S. citizens--alas, ICE also needs
                          education on this as well--but was indicating ICE agents lacked the
                          legal authority to hold people who had "probative evidence" of U.S.
                          citizenship.

                          Joe is not his father's biological son, but under the laws of Arizona and
                          California, Joe is his father's legitimate son and this--along with the
                          legal documents verifying this--is sufficient to trigger acquired U.S.
                          citizenship. However, the BIA simply substituted their own
                          understanding of paternity for the one in the law. In a related case in
                          the Ninth Circuit, Herbert Flores-Torres recently prevailed in a derived
                          citizenship claim that had been ruled invalid by an EOIR attorney and
                          the BIA, but only after he had been held in ICE detention for two years.

                          The memorandum from Morton states:

                             While some cases may be easily resolved, because of the
                             complexity of citizenship and nationality law, many require
                             additional investigation and substantial legal analysis. As a
                             matter of law, ICE cannot assert its civil immigration authority
                             to arrest and/or detain a USC.

                          In the case of Mr. Flores-Torres, and thousands of other US citizens
                          who have been confined by ICE, ICE has been demonstrably breaking
                          this law.

                          Presumably that's why these procedures were developed. The only way
                          that ICE can guarantee it is not confining U.S. citizens is if it releases
                          people who are attempting to prove they are U.S. citizens.

                          DUH, right?

                          Except that Officer S. at the Florence ICE jail wasn't buying it. After
                          telling me that the ICE records did not indicate Joe had even claimed
                          US citizenship, which explains why his file had not been reviewed for
                          release as the new procedures required, Officer S. kept repeating that
                          the immigration judge and BIA had found against Joe and ICE was
                          holding him for the appeal.

                          I repeated the points above and Officer S. said he would call me back.

                          True to his word, he called, "Can you send me a copy of what you were
                          reading so I can send it to litigation?" I asked if he had misplaced his
                          own copy or if he just had no idea what I was talking about. He said,
                          "They come out with these new things every day."

                          Basically ICE was keeping its rules secret and then after I obtained
                          them via a FOIA request, requiring me to send them their own rules in
                          order for them to be enforced. (Sometimes I feel like ICE is detaining
                          all the immigration attorneys, civil rights lawyers, and even me with
                          this nonsense.)

                          "I was supposed to get out on my grandmother's birthday," December
                          23, 2007, Joe told me the first time we met. "She said that was the best
                          present she could have." More than two Christmases later, in clear
                          violation of ICE procedures, the law, and common sense, Joe remains
                          locked up in the Pinal County Jail.

stateswithoutnations.blogspot.com/search/label/citizenship                                                     17/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 18 of 29 PageID #:516
                                                                  Nations: citizenship
                          Jennie Pasquarella, staff attorney with the Southern California ACLU,
                          after I explained the case, was struck by how long Joe's been detained:
                          "Regardless of this memo, there's no good policy reason why someone
                          with a credible claim to U.S. citizenship should be detained for years
                          while they're fighting their case."

                          I'll be checking back in with the folks at ICE tomorrow and see if they
                          have decided to read and follow their own rules.
                          POSTED BY JACQUELINE STEVENS AT 10:21      NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, EOIR, ICE, JOSEPH ANDERSON, MARK LYTTLE,
                          NATIONARTICLEFACTS




                          TUESDAY, DECEMBER 22, 2009

                          "Home Sweet Home!" says US Citizen American
                          Government Rendered Stateless




                          Ten years after being illegally banished from his country, U.S. citizen
                          Johann Francis was reunited with his mother and two sisters in an
                          Atlanta airport early Sunday morning. (For background, please go
                          here.)

                          On Monday he spent the day figuring out new gadgets, including the
                          shower, and catching up with his family and life in America: "I've been
                          away so long. Readjusting is really something. It's like if you haven't
                          eaten salt in ten years and someone gives you a chimichanga."

                          When Mark Lyttle returned to the Atlanta airport last spring after he
                          was illegally deported he was held for two days and the government
                          prepared to deport him again, despite a freshly minted US passport.
                          Johann's response to hearing about Mark's experience of being told his
                          passport was fraudulently obtained was, "How stupid do they look?
                          You can just lie and get a passport? Do you know how many people are
                          trying to get into the United States and they're saying you can get one if
                          you just lie?"

                          In the event, Johann entered the US at the Fort Lauderdale airport
                          Saturday evening with no significant delay. Barbara Gonzalez, an ICE
                          public affairs officer, had transmitted information about his return in
                          advance to the Customs and Border Protection office that had
                          presumably updated his records. Johann also had a sealed letter from
                          the US Consulate in Jamaica and produced this after the agent at the
                          checkpoint was "staring with a confused look at the computer, like he
                          didn't know what to do."

                          The agent brought Johann to an adjacent room and he sat there with
                          his luggage, not sure what was happening or would happen next, "I got
                          scared, that I'm-in-trouble-feeling, worried it's all going to happen all
                          over again. I was just trying to be calm." 40 minutes later an officer
                          came in and asked Johann two questions, if his mother was single (yes)
stateswithoutnations.blogspot.com/search/label/citizenship                                                     18/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 19 of 29 PageID #:517
                                                                  Nations: citizenship
                          and how old he was when he had his citizenship (14). But they kept the
                          copy of the letter from the US consulate. Johann said, "I really want
                          that letter. I'm scared."

                          In Jamaica, Johann had expressed his discomfort with the unfairness
                          of feeling this way, "I feel like I'm doing something wrong, or like
                          they're doing me a favor [by issuing the passport]. I feel like I have to
                          ask a favor of them."

                          (I have written a note to Barbara Gonzalez asking for procedures US
                          citizens should follow if they want to make sure that earlier wrongful
                          deportations do not haunt them forever--right now the FBI database
                          will indicate that he is illegally in the country and he may be arrested
                          for illegal reentry--and will post the reply when it arrives.)

                          That feeling of not quite fitting in or being accepted by one's own
                          country emerged repeatedly in our conversations as a burden and also
                          a source of strength. The first time we spoke, Johann told me about
                          speaking with his mother from Jamaica after he'd lost touch with her
                          for almost two years, "Wow, we've been looking for you," she said, "I
                          could hear a sigh of relief that I wasn't dead or hurt somewhere. That
                          was hard, hearing my mother's voice again. It was almost painful. I
                          didn't cry because I was used to being alone. We were in Washington
                          State. I am from Jamaica. There are no Jamaicans in Washington
                          State."

                          And there weren't many deported US citizens in Jamaica. One of the
                          most difficult challenges Johann endured was hiding his deportation,
                          "I couldn't say, 'Hi my name is Johann Francis and I've been deported
                          from the United States because those people are looked down on.
                          They're outcasts. It's like, you had your chance and you blew it. Why
                          should I help you now?" But Johann could not locate any Jamaican
                          documents to verify his birth there--which he would need for either
                          Jamaican or US citizenship. Although he was by law a US citizen, he
                          was de facto stateless and invented various tax numbers and so forth
                          for later employment.

                          Hiding his identity was not easy. First, there was the accent. Johann
                          spoke American. He made up a story of going to the US for education
                          and returning to Jamaica by choice. But it also was hard when people
                          believed him. Speaking from Jamaica a few days before returning,
                          Johann said:

                             "I'm still going with that story up to this day. That was a mental
                             drain, being unable to speak Jamaican without an accent, and I
                             had to go through the whole fabrication. I've been constantly
                             somebody else. I think three people knew my true story. I don't
                             know if you know the psychology, but when you hear a foreign
                             person who speaks another language, when they get upset, they
                             start speaking that language. It's an expression of themselves
                             and who they are and they relate better speaking the language
                             they know and feel frustrated speaking a language they don't
                             know. That's me for ten years. In the seventh or eighth year I
                             started associating myself with other deportees for the sake of
                             wanting to be home in America. That was so wierd. I could
                             relate to them whether I was a citizen or not. I told one or two of
                             them the truth becuase you want to talk to somebody. You want
                             to tell your story."

                          One interesting piece of Johann's story is a legal misunderstanding on
                          the part of his mother, one that persisted until his seventh or eighth
                          year in Jamaica. His mother knew that Johann had derived US
                          citizenship, the equivalent of citizenship at birth, when he was 14
                          through her naturalization. She simply assumed that the US would not
                          deport a US citizen and inferred from his deportation that the
                          government had revoked his citizenship. Once they realized that this is
                          not what had transpired, and that Johann had his US citizenship rights
                          stolen by a US government that had flagrantly violated his due process
                          rights, Johann began his quest to return.

                          Until the government clears up the legal mess it created, Johann is still
                          at risk of arrest, but he is very happy to be back and begin to tell his
                          story.
                          POSTED BY JACQUELINE STEVENS AT 11:14       2 COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, ICE DEPORTING US CITIZENS, JOHANN FRANCIS,
                          MARK LYTTLE




                          FRIDAY, DECEMBER 18, 2009



stateswithoutnations.blogspot.com/search/label/citizenship                                                     19/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 20 of 29 PageID #:518
                                                                  Nations: citizenship

                          US Citizen Unlawfully Deported Ten Years Ago
                          Returns Tomorrow




                          U.S. citizen Johann Francis, 30, unlawfully deported from the United
                          States, returns tomorrow from Jamaica to celebrate Christmas with his
                          family in Atlanta for the first time in ten years.

                          Why Was Johann Deported? The quick answer is that the U.S., like
                          other countries, continues to use medieval rules to regulate the
                          movement of people across state boundaries. These regulations were
                          thrown out a few hundred years ago when they were used to restrict
                          movement among villages and they are equally absurd for regulating
                          movement among countries.
                                 Of course even under current laws, US citizens may not be
                          deported. Yet Johann and thousands of other U.S. citizens will tell you
                          that this has happened to them. Johann's story, alas, is a familiar one: a
                          youthful run-in with the law, a couch-surfing mother on the other side
                          of the country, no attorney, and voila, a one-way ticket to Jamaica, the
                          judge telling him, "You're deported forever."
                                    The Facts
                                    Johann a US Citizen. Johann moved to the US with his
                          mother when he was 7, at which time received a green card indicating
                          he was a lawful permanent resident. His mother was not married to his
                          father; his father is not listed on Johann's birth certificate, and his
                          mother always had sole custody of him. Thus, when Johann was 14 and
                          his mother naturalized, he automatically derived US citizenship.
                                    Johann and Mother Cannot Find Each Other. Johann
                          described a childhood of moving around among various military bases
                          as his mother accompanied his stepfather to new posts. After a
                          separation his mother, broke, decided to leave Washington because her
                          employment prospects were better in Atlanta. The timing could not
                          have been worse, "It was January of my senior year. I was very
                          distraught because I wanted to graduate with my friends. I was 18 and
                          working at the Safeway and told my mother, 'Hey, I want to finish, and
                          stay, and graduate.' She said that was fine." However, his mother's
                          economic situation did not improve and she was moving from relative
                          to relative and then motel to motel. Meanwhile, Johann also was
                          having a tough time, also moved, and his mother could not locate him,
                          either.
                                    Johann Goes to Prison. Shortly before Johann was supposed
                          to graduate, he and some friends had a Westside Story encounter in
                          Seaside, Oregon, the result of which was that Johann pled guilty to
                          felonious assault and served one year in the Oregon Shutter Creek

stateswithoutnations.blogspot.com/search/label/citizenship                                                     20/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 21 of 29 PageID #:519
                                                                  Nations: citizenship
                          prison boot camp, "Boot camp was really important to me because out
                          of the 96 inmates who started, only 26 finished. I was one of the model
                          prisoners there, the guy who carries the flag. I did very well and I was
                          proud that I graduated."
                                 Johann Sent to Detention Center. "On graduation day I
                          was told I couldn't leave because I have an INS hold." Johann said that
                          as far as he knew he was never interviewed by anyone from the INS.
                          Johann said he told the guards in Oregon that he thought he was a US
                          citizen, but when they asked him the year his mother became a U.S.
                          citizen and he couldn't answer, they "shipped me to Arizona, to Eloy."
                                 At this point the line was quiet and I thought maybe we lost the
                          connection. Johann was sobbing and trying to regain composure,
                          explaining that he thought he was a U.S. citizen but had no means of
                          contacting his mother in order to obtain the documents for proving
                          this. "I'm talking to inmates who are in there for two or three years. Are
                          you kidding me? Some are trying to get asylum and my story just
                          sounds impossible. Okay, you're a citizen, too. I don't have any money.
                          I can't afford a lawyer. Nobody knows where I'm at. By the time my
                          mother catches up and finds out that I'm not in Washington or a
                          hospital and that I may be in Oregon, I'm not even there. I'm in
                          Arizona." Johann was in tears, "I didn't know or understand the whole
                          law. I knew they weren't supposed to... But they did. I signed the
                          papers. I signed it. It's my fault and the judge said never to return. I
                          have nightmares. I'm thinking to myself, even if I had a right I could
                          have signed it away." (By the time he was in Eloy, Johann was entirely
                          confused about whether he really was a US citizen. He spent three
                          months there and wanted to leave confinement.)
                              "It's so amazing what you can do with a
                          coconut, but it 's not a well-balanced diet." Johann's life in
                          Jamaica for the last ten years has been one of despair and
                          resourcefulness, about which I will write more on Monday. One major
                          difficulty was that until 2007 it was impossible to locate one's birth
                          certificate without a number. However, in 2007 a new digital system
                          was put in place, and that's what eventually allowed Johann to track
                          down his certificate and bring it to the US consulate which, along with
                          the legal documents from his mother, proved his US citizenship. On
                          October 30, 2009, Johann received a US passport: "When I got it I told
                          myself, this is the prettiest piece of paper I've ever seen."
                                 Johann endured various diseases associated with malnutrition
                          but eventually found his bearings and, drawing on his high school
                          broadcasting experience, began to independently produce a television
                          show on the local tourist industry for which the businesses paid Johann
                          and Johann paid the television station for air time. Before sending me
                          his photograph Johann explained that they do not do justice to his
                          hardships, "Most of the pictures I have taken are when things are good.
                          People are going to see these and say, 'Wow, this guy looks great. Send
                          me to Jamaica.' How I am now, coming home, is not the meager,
                          malnourished person I was four or five years ago. I didn't want to be
                          the poor puppy that just came home. That's good PR, but that's not
                          me."
                                 In time for Christmas. Johann is scheduled to arrive
                          tomorrow, Saturday, December 19 in Atlanta via Fort Lauderdale. He
                          has a sealed envelope with a letter from the US consulate verifying the
                          authenticity of his US passport. The consular officer realized that
                          Johann might have the sort of experience Mark Lyttle endured on
                          returning with a valid US passport from his unlawful deportation in
                          April, when the government tried to execute and "expedited removal
                          order" and failed to return phone calls from Marks' attorney.
                                 After the Holidays. Even if Johann is successful in returning,
                          the decade old unlawful deportation order remaining in his federal
                          record could easily trigger a new criminal arrest for Illegal Reentry.
                          And, if Johann is pulled over for a speeding ticket, especially in the
stateswithoutnations.blogspot.com/search/label/citizenship                                                     21/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 22 of 29 PageID #:520
                                                                  Nations: citizenship
                          Atlanta area, it seems likely that he would be once more in the net of
                          ICE. After I called ICE public affairs officer Barbara Gonzalez last
                          spring, ICE agents and attorneys retracted the ICE deportation
                          documents and requested that William Cassidy terminate and vacate
                          his illegal deportation order. Cassidy did so.
                                 I am sending this information to Immigration and Customs
                          Enforcement and the Customs and Border Protection and hope that
                          they are able to begin to offer this minimal and late protection against
                          further unlawful confinement and other forms of government
                          harassment stemming from Johann Francis's unlawful deportation.
                                 ----------
                                 How I learned about Johann's travails. On the basis of
                          reading this blog, Johann sent me an email last week. Since then we've
                          spoken on the telephone. The information above is based on those
                          conversations. He contacted me because he wanted to publicize his
                          experience, "People shouldn't have to go through this. Ultimately, if we
                          need a better system in place where we can avoid illegal deportations If
                          I can have a hand in that, that would be good."
                          POSTED BY JACQUELINE STEVENS AT 10:15       5 COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, ICE, ICE DEPORTING US CITIZENS, JOHANN FRANCIS,
                          MARK LYTTLE




                          TUESDAY, NOVEMBER 10, 2009

                          A Word From Our Sponsor...




                          Okay, I guess that's me.

                          States Without Nations: Citizenship for Mortals may not exist, but the
                          book is now a reality. It was published this week by Columbia
                          University Press as part of its series New Directions in Critical Theory,
                          edited by Amy Allen.

                          I hope you judge it by the cover. (Thank you, Columbia designers!)

                          Here's the catalogue copy:

                             As citizens, we hold certain truths to be self-evident: that the
                             rights to own land, marry, inherit property, and especially to
                             assume birthright citizenship should be guaranteed by the state.
                             The laws promoting these rights appear not only to preserve our
                             liberty but to guarantee society remains just. Yet considering
                             how much violence and inequality results from these legal
                             mandates, Jacqueline Stevens asks whether we might be making

stateswithoutnations.blogspot.com/search/label/citizenship                                                     22/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 23 of 29 PageID #:521
                                                                  Nations: citizenship
                             the wrong assumptions. Would a world without such laws be
                             more just?

                             Arguing that the core laws of the nation-state are more about a
                             fear of death than a desire for freedom, Stevens imagines a
                             world in which birthright citizenship, family inheritance, state-
                             sanctioned marriage, and private land ownership are
                             eliminated. Would chaos be the result? Drawing on political
                             theory and history and incorporating contemporary social and
                             economic data, she brilliantly critiques our sentimental
                             attachments to birthright citizenship, inheritance, and marriage
                             and highlights their harmful outcomes, including war, global
                             apartheid, destitution, family misery, and environmental
                             damage. It might be hard to imagine countries without the rules
                             of membership and ownership that have come to define them,
                             but conjuring new ways of reconciling our laws with the
                             condition of mortality reveals the flaws of our present
                             institutions and inspires hope for moving beyond them.

                          And, yes, there are blurbs:

                             "Imagining governments and citizenship unbeholden to rules of
                             birth-that is, cleaving the state from the family (i.e. the nation)-
                             is the single most important thought experiment in political
                             theory since John Rawls asked us to consider justice from a
                             position of veiled ignorance. Jacqueline Stevens is not just a
                             punchy provacateur, she is a careful scholar and an engaging
                             writer. States without Nations is a must read for any scholar of
                             the politics, sociology or legal studies of the state-and anyone
                             concerned with distributive justice." — Dalton Conley, Dean for
                             the Social Sciences, New York University


                             "States without Nations is a scathing indictment of kinship-
                             based membership. In an argument as unrelenting as it is
                             brilliant, Jacqueline Stevens challenges feminists, liberals, and,
                             indeed, anyone who values peace and security, to join her in
                             recognizing and rejecting kinship as the ultimate source of
                             violence. This original and much-needed intervention will
                             reshape debates in international relations, political science, and
                             women's studies." — Jodi Dean, author of Democracy and Other
                             Neoliberal Fantasies

                             "States Without Nations is a brutal exposé of the violent and
                             mutually implicating underpinnings of liberal theory and
                             national identity, and it constitutes nothing less than an early
                             attempt to reconceptualize and reorganize world citizenship
                             anew. I find it brilliant, bold, breathtaking, pioneering, far-
                             reaching, and visionary. There's nothing else quite like it." —
                             John Evan Seery, professor of politics, Pomona College

                             "No myth needs exploding more urgently than that of the tight
                             association of state with nation, of the exigencies of governance
                             with the idea of people defined by culture and common descent.
                             No misconception has done more damage in modern political
                             theory. And no theorist is better positioned to explode this
                             myth-in its birthright, where it lives, in its premises of blood and
                             land and birth-than Jacqueline Stevens." — Jeremy Waldron,
                             University Professor, New York University School of Law

                          Order Book
                          POSTED BY JACQUELINE STEVENS AT 05:32       NO COMMENTS:
                           LINKS TO THIS POST
                          LABELS: ACADEMIA, CITIZENSHIP, INHERITANCE, MARRIAGE, NATIONALITY




                          MONDAY, OCTOBER 26, 2009

                          Newly Released ICE Memorandum Admits US
                          Citizens in ICE Custody




stateswithoutnations.blogspot.com/search/label/citizenship                                                     23/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 24 of 29 PageID #:522
                                                                  Nations: citizenship




                          On November 6, 2008 James Hayes, Jr., Director of Detention and
                          Removal Operations (DRO) for Immigration and Customs
                          Enforcement (ICE), signed a memorandum “Superseding Guidance on
                          Reporting and Investigating Claims to United States
                          Citizenship.http://www.governmentillegals.org/HayesUSCMemo1106
                          08.PDF” (Among the many Obama holdovers of policy and personnel
                          from the Bush administration are the folks running ICE, including
                          Hayes, presently "Acting" in this same position.)




                          The memorandum spells out the procedures DRO agents are supposed
                          to follow when they are holding U.S. citizens, a situation the
                          memorandum acknowledges is especially likely to occur when DRO
                          officers are “exercising authority under section 287 of the Immigration
                          and Nationality Act, 8 U.S.C.S. §1357,” a provision authorizing local law
                          enforcement agencies to detain aliens, not U.S. citizens. Section 287
                          has been associated with numerous egregious law-breaking acts by
                          local police officers and sheriff's officers, as well as by ICE agents,
                          including the deportation of US citizens through classifications
                          initiated in state prisons and county jails.

                          I recently received the document in partial response to a FOIA request
                          for ICE documents pertaining to Mark Lyttle, a U.S. citizen who was
                          born in North Carolina. Last fall ICE agents invented a name for him
                          and signed documents indicating he was born in Mexico, even though
                          their own reports from various databases clearly stated that Mark was a
                          U.S. citizen and born in the United States. (For more on Mark's case,
                          read here.)

                          The two-page memorandum reveals the following:

                          + While ICE public affairs officers were telling reporters ICE was
                          "never" detaining U.S. citizens, ICE Operations officials were telling its
                          detention and removal officers, here's what you should do to stop
                          detaining U.S. citizens.

                          + ICE officers are supposed to be investigating whether people who
                          may not know they are U.S. citizens are indeed U.S. citizens. In the
                          cases I have studied, agents do not do this, and they ignore hard
                          evidence of US citizenship that arises in this research. (The file ICE had
                          for Mark included printouts from federal and state law enforcement
                          databases indicating in numerous places that he was a US citizen and
                          that he was born in the United States.)

                          + ICE is violating its policies on classifying documents. This “law
                          enforcement sensitive” classification may be used only when the
                          release of the document “could cause harm to a person's privacy or
                          welfare, adversely impact economic or industrial institutions, or
                          compromise programs or operations essential to the safeguarding of
                          our national interests.” (See Department of Homeland Security
                          Management Directive System's classification “For Official Use Only.”.)

                          None of the above apply to a memorandum protecting the civil rights of
                          U.S. citizens.




stateswithoutnations.blogspot.com/search/label/citizenship                                                     24/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 25 of 29 PageID #:523
                                                                  Nations: citizenship
                             This rule states further: "Information shall not be designated
                             FOUO [this includes "law enforcement sensitive"] in order to
                             conceal government negligence, ineptitude, illegalities, or other
                             disreputable circumstances embarrassing to a government
                             agency.”


                          Prohibiting public disclosure of rules that protect the rights of U.S.
                          citizens has no legitimate law enforcement purpose. Its only function is
                          to allow ICE to deny it is deporting US citizens and to deny those in
                          ICE custody knowledge of their due process rights.

                          Should ICE be commended for issuing a memorandum in which it is
                          attempting to encourage more care on the part of its agents? This is
                          tempting, if one lives in the land of Sheriff Joe Arpaio. For those of us
                          who still remember the U.S. Constitution, this document should be a
                          call to action.

                          The only honorable and legally valid memorandum from an agency
                          aware that when it tries to implement a law designed to deport criminal
                          aliens it demonstrably risks deporting U.S. citizens, i.e., kidnapping, is
                          one to Congress urging the repeal of 287: "We cannot enforce this law
                          without violating the due process rights of U.S. citizens. Therefore, we
                          are requesting that Congress repeal 287 g and provide full due process
                          protections to everyone in removal proceedings."

                          Of course Congress can also do this itself, or it can wait and allow US
                          citizens to be rendered stateless while wasting taxpayer money on the
                          lawsuits across the country as these situations are remedied.

                          (For more on the illicit actions from 287g operations, see "The Policies
                          and Politics of Local Immigration Enforcement Laws," issued by
                          University of North Carolina and the North Carolina ACLU in February
                          2009 and "Forcing Our Blues Into Gray Areas: Local Police and Federal
                          Immigration Enforcement," a report by Appleseed, revised January,
                          2008.)
                          POSTED BY JACQUELINE STEVENS AT 08:14       3 COMMENTS:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, ICE, ICE DEPORTING US CITIZENS, MARK LYTTLE




                          SUNDAY, AUGUST 30, 2009

                          Raleigh News and Observer Story on Mark Lyttle
                          and the ICEcapades




                          Kristin Collins' article U.S. ignored evidence when it deported U.S.
                          citizen to Mexico appeared in today's Raleigh News and Observer. It
                          provides a succinct and revealing account of ICE mishaps leading to
                          Mark Lyttle's deportation.

stateswithoutnations.blogspot.com/search/label/citizenship                                                     25/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 26 of 29 PageID #:524
                                                                  Nations: citizenship
                          (Credit for today's post's headline goes to my friend Jamie; credit for the image goes
                          to Serendipity.)

                          update 8/31/09: the original post was linked to the Charlotte Observer, but the
                          story appeared first in Kristin Collins' own Raleigh News and Observer, as now
                          linked above.
                          POSTED BY JACQUELINE STEVENS AT 12:53             1 COMMENT:
                           LINKS TO THIS POST
                          LABELS: CITIZENSHIP, DEPORTATION, ICE, ICE DEPORTING US CITIZENS,
                          MARK LYTTLE




                          THURSDAY, AUGUST 20, 2009

                          The Mexican-izing of Mark Lyttle: The First Steps
                          in Deporting a US Citizen




                          8/21/09--click here for a slightly different version published today on
                          Huffingtonpost.
                          ________________________________________

                          Immigration and Customs Enforcement (ICE) has been deporting over
                          a million people each year. Most are Mexican citizens residing here
                          without legal status. But thousands of those being detained and even
                          deported are US citizens.

                          This sounds unbelievable, and it should. ICE has no authority over US
                          citizens. Nonetheless, a systematic examination of thousands of
                          individual case files for detainees in southern Arizona between 2006
                          and 2008 revealed that just over one percent were deemed US citizens
                          by an immigration judge.

                          Estimates are that an additional one percent of detainees are US
                          citizens but either do not know this, or choose not to remain locked up
                          for an indeterminate time with few due process rights and hence falsely
                          confess to alienage and agree to be deported.

                          (This estimate is based on reports from criminal attorneys contacted to
                          file habeas briefs, as well as pro bono immigration attorneys and
                          attorneys who work on federal contracts for Legal Orientation
                          Programs servicing detention centers.)

                          Mark Lyttle, 32, a US citizen born in Salisbury, North Carolina can
                          attest to all of this. He knows what it's like to be kicked out of his own
                          country and, among other things, have to pretend to be Cuban in
                          Honduras to avoid being put in a US prison for false impersonation of a
                          US citizen, a charge lodged against Mark by Customs and Border Patrol
                          at the Hidalgo border just after Christmas when he tried to return
                          home.

                          Right, this makes no sense, and it is unbelievable.

stateswithoutnations.blogspot.com/search/label/citizenship                                                         26/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 27 of 29 PageID #:525
                                                                  Nations: citizenship
                          LEGAL INSANITY
                          Last week I received Mark's "alien file" maintained by the Department
                          of Homeland Security. It includes a significant paper trail, or rather,
                          copies of the legal paper chain that pulled Mark into statelessness.

                          Today I want to focus on the first tiny, ridiculously important event
                          that led to Mark's four month journey through five countries in Latin
                          America. In upcoming posts I’ll review additional documents.

                          SCAAP at Neuse Correctional Institution
                          North Carolina is one of the numerous states participating in the State
                          Criminal Alien Apprehension Program. (For more posts on this, start
                          here.) This means prisons screen for aliens or possible aliens and
                          report them to ICE. The ICE agent then comes to the prison, in this
                          case the Neuse Correctional Institution in Goldsboro, North Carolina,
                          and interviews the inmate to determine if the person's legal status as
                          well as criminal record warrant deportation.

                          On August 27, 2008, according to a Neuse employee, "five or six ladies
                          who do the admin intakes" would have been typing into the North
                          Carolina Offender database vital statistics for the approximately 60
                          inmates they were screening that day.

                          For Mark this meant a record stating:

                          Race: OTHER
                          Complexion: MEDIUM
                          Ethnicity: ORIENTAL
                          Place of Birth: MEXICO

                          Mark says he remembers the interview. The woman told him he had
                          brown skin, so maybe he was from Mexico. Or maybe he was
                          "Oriental," whatever that means. She was going to alert ICE to follow
                          up. (Perhaps she did this by typing “Mexico” as Mark’s place of birth? I
                          guess Mark was lucky: she could have typed "China" -- of course Mark
                          has no relatives from Asia, either.)

                          The Neuse officer describing these procedures said the prison’s job is
                          alerting ICE to possible alienage but not making a final determination.
                          After all, immigration status is the province of federal immigration
                          agencies, not state prison employees. Upon learning that ICE issued an
                          administrative removal order for someone Neuse had incorrrectly
                          characterized as born in Mexico, the officer said, “I don't understand
                          how ICE did this. They're the ones who are supposed to check this.”

                          On September 2, 2008, Mark signed an affadavit stating that his name
                          was Jose Thomas and he was born in Mexico. The document’s
                          information is handwritten by ICE agent D. Faucette.

                          “Jose Thomas”-s mother is named as Jennie Lyttle (his mother’s name
                          is Jeanne) and his father is named as Thomas Lyttle – deceased.

                          The man who was swearing that his name was Jose Thomas and he was
                          born in Mexico signed the statement: “Mark Lyttle.” Mark does not
                          speak a word of Spanish.

                          This was the solitary legal document attesting to Mark’s alienage on
                          which ICE relied when on September 5 a deportation officer issued
                          Mark’s “Final Administrative Removal Order.” This document is
                          authorized by 238b of the Immigrant and Nationality Act and deprives
                          aliens and US citizens alike of the right to a hearing before an
                          immigration judge.

                          At the time this order was issued, ICE also had Mark’s FBI record
                          designating his citizenship as “UNTD STATES AMERICA.” And ICE
                          had Mark’s social security number. The false information that might
                          justify removal was construed as factual and the accurate information
                          indicating US citizenship was ignored. So was the information about
                          Mark’s long history of mental illness.

                          WHAT HAPPENED DURING THE INTERVIEW WITH AGENT D.
                          FAUCETTE
                          When Mark returned to the United States he was detained by ICE in
                          the Atlanta airport and interviewed on April 22. This is from an ICE
                          transcript of that interview:


                             Q. Do you remember why you were ordered removed in
                             December 2008?
                             A. I talked to an ICE officer and I asked her how Mexico was and
                             to put me over there just to see how it was. She made up some
                             kind of paperwork to make it look like I was from there.

stateswithoutnations.blogspot.com/search/label/citizenship                                                     27/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 28 of 29 PageID #:526
                                                                  Nations: citizenship
                             Q. Did you ever tell the ICE officer you were from Mexico?
                             A. I never told her that.



                          Mark has a history of mental illness, which also was indicated in the
                          criminal records ICE possessed. Indeed on December 17, 2008, an ICE
                          health inspector evaluating Mark just before he was put on a plane to
                          Mexico wrote:




                          According to WebMD, Bipolar I disorder is a “form of mental illness. A
                          person affected by bipolar 1 disorder has had at least one manic
                          episode in his or her life. A manic episode is a period of abnormally
                          elevated mood, accompanied by abnormal behavior that disrupts life.”

                          Mark may have had a manic episode of wanderlust – one from which
                          he tried to recover by signing a sworn statement on November 3, 2008
                          stating he was born in the United States and a US citizen.

                          ICE, however, maintained the delusion that the inconsistent and,
                          frankly, goofy statement of Mark’s alienage was authentic and claimed
                          that the more credible and easily verifiable evidence of his US
                          citizenship was false.

                          When I told Mark’s attorney, Neil Rambana, that ICE had Mark’s FBI
                          record indicating he was a US citizen, Rambana was furious, “That is
                          the most dangerous precedent I have ever heard. Someone swept a
                          whole heap of dust under a carpet because they didn’t want to do their
                          job. These things are easily identifiable by those who have superior
                          resources, but they failed to exercise an iota of effort.”

                          Commenting on the ICE documents I was reading verbatim from the
                          FOIA-d files, Rambana said, “Everything you are reading is disgusting
                          to me. You just read three different things that all came full circle and
                          all tried to cover themselves by saying he acquiesced. So what if he
                          acquiesced? They should have ascertained the truth; they needed to dot
                          their I-s and cross their T-s. They had someone who looks the part, so
                          they seem to have thought, ‘I'm just going to shuffle him through.’”

                          Mark is adopted, as are millions of other US citizens. Mark's biological
                          father's name is as Mexican-sounding as Mark Lyttle; and of course
                          someone in the US Embassy in Guatemala City contacted Jeanne Lyttle
                          and was able to issue Mark a US passport based on the documents
                          Jeanne faxed in less than 24 hours.

                          Rambana does not believe Mark's adoption ameliorates ICE's
                          culpability: "This is the 21st century. People have all sorts of families. If
                          we're not paying attention to the fact that this is a different age, when
                          the nuclear family is not essential to someone's existence, then we are
                          failing as a society."

                          ICE RESPONSE
                          According to ICE Public Affairs Officer Barbara Gonzalez, the agency
                          believes that the decision by William Cassidy in Atlanta to deport Mark
                          validated ICE's findings. Cassidy, like many so-called immigration
                          judges, runs a kangaroo court. His actions on other occasions have
                          provoked formal and informal complaints. And he has consistently
                          ignored the instructions in the Immigration Judge Benchbook
                          pertaining to the treatment of respondents who lack attorneys.

                          ICE has not indicated any concern about its agents deporting Mark.
                          Gonzalez stated, “The review of the case shows that the officers
                          executed a removal order issued by an immigration judge, so to my
                          knowledge, there is no investigation into the matter.”

                          When ICE presents sworn statements by their agents affirming the
                          factually inaccurate narrative of a mental patient, and ICE ignores
                          government records and sworn statements from the same individual
                          that are factually accurate, and thus compiles a record prompting a
                          judge to deport a US citizen, ICE thinks it has done its job.

                          On July 6, 2009 I asked Gonzalez: “Is it ICE policy that a sworn
stateswithoutnations.blogspot.com/search/label/citizenship                                                     28/29
8/13/2019        Case: 1:17-cv-02853 Document #: 57-1  Filed:
                                                   States without 08/14/19        Page 29 of 29 PageID #:527
                                                                  Nations: citizenship
                          statement to alienage be considered evidence of alienage and a sworn
                          statement of US citizenship be disregarded? This is a fact pattern in
                          many cases of US citizens being deported and I consider it a very
                          important policy question.”

                          As of yesterday she was still working on a response. I will report this
                          and other statements from ICE as I review the additional documents in
                          Mark’s file. (If you want to be notified of new posts, just click on the
                          RSS box on the far right side of the URL panel above.)

                          MARK’S RESPONSE
                          Mark is living in a group home in Virginia. We speak regularly. Mark’s
                          comments a couple of months ago seem especially apt: “They’re
                          supposed to be professional but they screwed up. The judge is going to
                          look at it and say, ‘You knew all this and you still deported him? You’re
                          crazy.’”
                          POSTED BY JACQUELINE STEVENS AT 08:28      3 COMMENTS:
                           LINKS TO THIS POST
                          LABELS: ATLANTA IMMIGRATION C O UR T, CITIZENSHIP, DEPORTATION, ICE,
                          ICE DEPORTING US CITIZENS, MARK LYTTLE




                                                       Home                            Older Posts

                          Subscribe to: Posts (Atom)




                                                                 MORE ON STATES WITHOUT NATIONS

                                                                             A G O RAXCH A N G E
                                                                           A U T HOR H O M E P AG E


                                                                              #End read more




stateswithoutnations.blogspot.com/search/label/citizenship                                                     29/29
